OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
Although the testimony of the complainant and defendant was in sharp conflict on the issue of forcible compulsion, it cannot be said as a matter of law that the evidence, *873viewed in a light most favorable to the prosecution, was legally insufficient. Nor did the court abuse its discretion in refusing to allow defendant to use live models for an in-court demonstration. Those of defendant’s remaining contentions that are preserved for review have been considered and do not warrant reversal.
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur.
Order affirmed in a memorandum.